Citation Nr: 1107386	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from March to April, 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran and his spouse testified before the undersigned at a 
Board hearing in July 2010.  A transcript of this hearing has 
been associated with the Veteran's VA claims file.

Subsequent to this matter being certified to the Board, the 
Veteran submitted additional evidence in support of his appeal.  
He has waived review of this evidence by the agency of original 
jurisdiction (AOJ).  See Waiver Form, received January 5, 2011.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's current low back disability was not incurred in or 
aggravated by his military service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low 
back disability.  He contends that his low back disability was 
incurred during active duty service when he was thrown over a 
railing and fell on a landing approximately 12 to 16 feet below.  
For the reasons explained below, the Board finds that the 
preponderance of the evidence weighs against a finding that the 
Veteran experienced a low back injury, disease, or event during 
active duty service.  Accordingly, entitlement to service 
connection for a low back disability is not warranted.

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 
38 C.F.R. § 3.159 (2010), amended VA's duties to notify and 
assist claimants in developing information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010), when VA receives a complete or substantially complete 
application for benefits, it will notify the claimant of the 
following: (1) any information and medical or lay evidence that 
is necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion of 
the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was issued a July 2007 VCAA letter 
prior to issuance of the October 2007 rating decision on appeal.  
In this letter, the Veteran was notified of the evidence needed 
to substantiate the claim for service connection, namely, 
evidence of current disability, evidence of an injury or disease 
in service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records.  
The notice included the general provisions for the effective date 
of a claim and the degree of disability assignable.  The July 
2007 letter substantially complied with VA's duty to notify under 
38 C.F.R. § 3.159(b).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained treatment records 
from several private physicians together with the Veteran's 
service treatment records.  In January 2008, the RO attempted to 
obtain additional relevant service records, including requesting 
a line of duty report for the Veteran's alleged low back injury 
in service and requesting hospitalization records from Great 
Lakes Naval Training Center (GLNTC) in response to the Veteran's 
allegations of injury and hospitalization during service.  A 
February 2008 response from the National Personnel Records Center 
(NPRC) indicated that a line of duty report was not a matter of 
record.  A February 2008 response from GLNTC further indicated 
that if any hospitalization records existed, they would have been 
transferred to the NPRC to be associated with the Veteran's 
service treatment records.  

VA must provide a claimant with a medical examination or medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim 
but: (1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  For the reasons explained below, the 
Board finds that there is no credible evidence that the Veteran 
experienced a low back injury, disease, or event during active 
duty service.  VA is not required to provide a medical 
examination when there is no credible evidence of an event, 
injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. 
App. 36 (2010).

Moreover, the Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  In view of the 
foregoing, the Board finds that VA has fulfilled its duty to 
notify and assist the Veteran with respect to the claim 
adjudicated in this decision.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

II.  Service Connection for a Low Back Disability

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  
That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).  

In the instant case, there is medical evidence demonstrating that 
the Veteran has a current back disability.  Specifically, an 
August 2007 letter from the Veteran's chiropractor, W.D., shows 
that the Veteran was diagnosed with intervertebral disk (IVD) 
discopathy in 1983 and that he continued to receive treatment for 
this condition until 2007.  Therefore, the Board finds that the 
Veteran has a current lumbar spine disability.  See generally 
McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of the 
claim's adjudication).

Turning to the issue of establishing an in-service incurrence of 
injury or disease, the Veteran testified at his Board hearing 
that during his brief period of active duty service, he injured 
his back when two men threw him over a railing and he landed 12-
16 feet below.  He testified that he was hospitalized at GLNTC 
for three days for treatment of this injury and that he was 
subsequently discharged from the Navy because of this injury.  
See Board Hearing Tr. at 3, 5, and 8.

A statement dated in November 2008 from the Veteran's sister 
indicates that the Veteran injured his back in service after 
being pushed down the stairs.  The Veteran's sister stated that 
the Veteran has had pain since this injury.  

A statement received by VA in December 2007 from the Veteran's 
wife indicates that she knew the Veteran's family well when he 
was in the service and that she remembers hearing about the 
injury he allegedly incurred in service after being thrown over 
the stairway.  She stated that the Veteran has had continuing 
back problems since this injury.

The Board notes that neither the Veteran's sister nor wife claim 
to have witnessed his alleged injury in service.  Their 
statements simply indicate that they had been told that the 
Veteran injured his back in a fall during active duty.  These 
statements are premised upon being told of the alleged event by 
the Veteran himself.

The Veteran is competent to provide testimony as to his in-
service back injury because it is within the realm of his 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994) (holding that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  Nevertheless, 
for the reasons explained, the Board does not find the Veteran's 
contentions regarding his in-service back injury to be credible.  

Lay evidence of an in-service injury cannot be rejected solely 
because it is not corroborated by the Veteran's service treatment 
records.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. 
Cir. 2006).  Nevertheless, a non-combat Veteran's lay statements 
must be weighed against other evidence, including the absence of 
military records supporting the Veteran's lay assertions.  
Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The claims file contains several statements from the Veteran 
regarding his purported in-service back injury.  In a November 
2007 statement, the Veteran indicated that his in-service injury 
was severe enough to warrant hospitalization and that he was told 
by a Navy doctor that he would be paralyzed.  The Veteran further 
testified at an RO hearing in May 2008 that he was hospitalized 
for three days because of this injury.  See RO Hearing Tr. at 4.  
As noted above, the Veteran testified at his September 2010 Board 
hearing that his back injury was severe enough to lead to 
discharge from the Navy.  See Board Hearing Tr. at 8.

The objective evidence of record does not support the Veteran's 
contentions as to incurrence of an in-service back injury.  As 
explained in more detail below, the Board observes that the 
Veteran was discharged from active duty service because of a 
hernia disability, not because of a back injury.  Thus, the 
record clearly refutes the Veteran's contention that he was 
discharged from service because of a back injury.  

Additionally, there is no record of any back injury during the 
Veteran's brief period of active duty service.  The Veteran was 
initially examined upon enlistment on February 18, 1955.  This 
medical record shows that the Veteran's spine was normal and the 
Veteran did not report any back injury.  The next medical record 
is a March 24, 1955 "Physical examination upon reporting for 
recruit training."  This document shows that the Veteran had a 
hernia, but the remainder of the physical examination was within 
normal limits.  The final medical record from the Veteran's 
active duty service is an April 1, 1955 "Report of Board of 
Medical Survey."  This document shows that the aforementioned 
hernia was found to render the Veteran unfit for service and that 
he was discharged from military service because of the hernia 
disability.  No mention was made of any back injury.  

As noted above, in January 2008, the RO requested a line of duty 
report for the injury described by the Veteran.  The NPRC 
notified the RO in February 2008 that no line of duty report 
existed.  The RO also attempted to obtain records from the 
Veteran's alleged period of hospitalization at the GLNTC; 
however, a February 2008 response from GLNTC indicated that if 
any such hospitalization report existed, it would have been 
associated with the Veteran's service treatment records at NPRC.  
As demonstrated in the preceding paragraph, the Veteran's service 
treatment records are devoid of reference to any hospitalization 
or treatment for a back injury of any kind.

The Board finds it incredible that in the 23 days the Veteran 
served on active duty, he was examined by medical personnel and 
underwent a medical discharge review and yet at no time did he 
report the alleged back injury.  The Board also finds it 
inherently incredible that an injury severe enough to warrant a 
three day hospitalization and a suggestion from a physician that 
paralysis would result somehow escaped mention in a medical 
discharge review that was conducted at most a few weeks later.  
The Board also finds the Veteran's statements incongruous with 
the fact that there are no hospital records or LOD reports 
related to this event.  Based on these factors, the Veterans 
statements are not credible and are of no probative value.  

With respect to the statements from the Veteran's sister and 
wife, because such statements are premised on the Veteran's 
account of events, and because the Veteran's account of events is 
not credible, the Board finds that the statements from the 
Veteran's wife and sister are not credible evidence of the 
alleged in-service event.  

Accordingly, the Board finds the lay evidence as to the in-
service back injury to have no probative value.  Conversely, the 
Board places significant weight of probative value on the 
contemporaneous service treatment records which are negative for 
complaint, treatment, or diagnosis of a back injury.  See 
generally Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence generally has greater probative value 
than history as reported by the appellant); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest may 
affect the credibility of testimony).

In short, the Board places significant probative value on the 
contemporaneous medical evidence showing that a back injury was 
not present in service but assigns no probative weight to the 
recent statements from the Veteran, the Veteran's wife, and the 
Veteran's sister, stating such condition had its genesis on 
active duty.  Thus, the Board finds that a preponderance of the 
evidence is against a finding of in-service incurrence of a low 
back injury.  Accordingly, service connection for a low back 
disability is not warranted.  


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


